Leech,
dissenting: It seems to me that petitioner, during the tax year, never received, as his own, the $1,760.12 he paid to E. L. Bruce Co. That money was not then subject to his “unfettered command * * * to enjoy at his option”, as the Supreme Court said in Corliss v. Bowers, 281 U. S. 376. He received it merely as agent for his customers to pay to the Bruce Co. for the account of those customers under the contract of purchase. As to that item, I think the case is controlled by Commissioner v. Cleveland Trinidad Paving Co., 62 Fed. (2d) 85, and Benjamin Franklin Patterson, 21 B. T. A. 8; petition for review dismissed, 59 Fed. (2d) 1055. Cf. Stoner v. Commissioner, 79 Fed. (2d) 75; reversing 29 B. T. A. 953.
Black and Arundell agree with this dissent.